Title: From George Washington to Henry Knox, June 1781
From: Washington, George
To: Knox, Henry


                        
                            Sir,
                            
                                June-July 1781
                            
                        
                        Having already communicated to you my intention to attempt to Surprize the Enemys Posts at the north end of
                            York Island, & prepared you for the part I expect you to take in the conducting of it, I have now to desire That
                            you will on  next (under the most specious pretence that can be
                            devise to conceal the real object) detach as many Officers and Men as with the aid of the Infantry they are to accompany,
                            will be sufficient to manage the Artillery in the Enemys Works, in case they become Master of them.
                        That you will put up in the way least liable to suspicion, a dozen Rockets—three dark Lanthorns &
                            about 2000 flat headed nails for mufling oars with green hides—they may be given to the Party of Artillery, or thrown in
                            the way of Genl Hand, as shall be thought best & most likely to deceive.
                        That  boards Inch & half thick, & the
                            greatest length that can be obtained—with  Nails of a proper size to
                            fasten the cross, or foot pieces to them, be also provided, & delivered as above.
                        That you will, under the best colourable pretence, have scows & Boats in readiness at the Point to
                            throw the Troops across the River as quick as possible in the Evening of the .
                        That you will, if it is not unusual, and is not likely to create suspicion, contrive that the Connecticut
                            Troops, and indeed Artillery also, as a sufficient number of the latter will be required for  Field pieces including that which is at present with the light Infantry, be supplied, or
                            have on hand that day, at least two days provisions.
                        That in the forepart of the same day, you communicate to Genl Huntington & Colo.
                            Swift under the most solemn injunctions of secrecy (till the progress of the movements of the Corps
                            under their respective commands will no longer conceal the real object) what the design of it is; that, at the same time
                            they afford their aid to carry it into execution, they may lend their assistance to mask the design. as likely means as
                            any that occurs to me at present to effect this, is, to hold out the idea that information is received of a design in the
                            enemy to take advantage of the Accident at Verplanks point to possess themselves of that Post—and that these, being the
                            nearest Troops are hurried to its support—while their places again will be supplied from the Cantonment of New Windsor.
                            This deception may continue, & the longer it can be imposed the better, till the Troops pass Verplanks point.
                        That  pieces of Field Artillery, in the Night of that
                            day, be sent to Verplanks point—and Horses be Impressed for them so as to be at that place by day break—but no step is to
                            be taken in this matter that can alarm or give any cause to the Inhabitts to suspect the design till
                            after Midnight; as nothing will give greater Jealousy than an Impress of Horses for the Field Artillery to the disaffected
                                who would not require more than 4 hours to convey the Intelligence from the Neighbourhood of
                            Crompond Peekskill &ca to Kingsbridge.
                        Orders for the Light Infantry
                        The day the Detachment moves from New Windsor the Officer Commanding it (the Light Infantry I mean) is to
                            send two Companies to Bedford where the Officer Commanding those Companies is to receive further Orders—these orders are
                            to go to him through Major Talmadge. the Companies sent there may be those which happen at the time to be on Croton.
                        The day preceeding the Attack At Kings bridge & towards Sundown the light Infantry is to receive a
                            Sudden & peremptory order to march instantly to Verplanks point to reinforce the Post with every man that is
                            able—the others with the women & Baggage may remain, or move to West point—neither Officers nor Men are to be
                            incumbered.
                        At Verplanks point, or at the Fork of the Road leading to it they are to have orders to continue their march
                            towards Kings bridge with as much dispatch as possible without injury to the Troops. If Small parties,
                            stragglers, or men on passes should be out Officers must be left to follow with them.
                        Genl Hazen.
                        To be directed a day or two before hand to have his men, their Arms, Ammunition & cloathing in
                            readiness to be Inspected at the yellow House at 12 O clock, the day preceeding the Night of the Enterprise—It may be
                            hinted to him that as I am called upon to give an opinion respecting the propriety of continuing or reducing his Corps
                            that I will have it examined by a good Judge if I cannot be there myself before I determine.
                        About 4 O clock he may have a peremptory order to march every man that is fit for duty to Dobbs Ferry where
                            he will receive further orders.
                        The Relief for Hazen’s Regt
                        Is to march the same day that the operating detachmt goes from the Encampment, and to Quarter in the House at
                            & nearest to Smiths Tavern. The next day they are to reach the Block House, where he may be told Hazens Regiment
                            will join him the day following—& that that Officer will deliver over his Instructions to him.
                        Towards the Evening of that (third) day and wch is the Evening preceeding the Night of Attack he must have
                            Orders to proceed immediately to Dobbs’s Ferry where he will receive further orders.
                        Colo. Smith
                        Is to be informed of the Orders given to Hazen, and the Regiment which marches under the idea of a relief to
                            him.
                        He is to detain the Boats which may be at the Post at Dobbs Ferry—To discover without any appearance of
                            design, what Boats are at the slote and some time after dark sieze & bring them to the Post for the purpose of
                            transporting with as much expedition as possible the above Regiments to the East side.
                        He is to be informed of the signals, denominative of the different Works that are carried—and at twelve
                            o’clock that Night & not before, nor is a moments previous Notice to be given of it, he is to send one or more
                            Officer with a party of men over the River, who are to watch for the Rockets & listen for the Guns—none but the
                            Officers should be apprized of these Signals altho’ the Sentries are to look & listen for them for fear of
                            desertion. They will stop all Passengers.
                        Colo. Sheldon.
                        Is to have orders to deliver to Majr Talmadge his two Infantry Companies—The Dragoons mentioned by Talmadge
                            & to give him every aid he may require to facilitate his Enterprize on Long Island.
                        With the rest of his Legion—the State Troops of New York, & those of Connecticut he is to commence
                            his march for Kings bridge after Dark—He is to mask this movement so as that no Officer or Soldier under his Command shall
                            know what his object is further than it unfolds itself as he moves on.
                        Contractor
                        To be Instructed with respect to the Articles of Provision & Rum to be forwarded as quick as
                            possible.

                    